SENTENCE OE DEATH UPON MICHAEL MULVEY.
The Judge, addressing Mulvey, said: You, also, have been convicted of the crime of murder, and are also now to be sentenced to expiate your crime on the gallows. The jury have recommended you to mercy, and I shall transmit them recommendation to the governor. With him alone, from the moment when we shall pronounce final judgment upon you, rests the power to interfere with your execution, and it is in his breast alone to say whether your punishment shall be changed, or in any manner, and to what extent, modified. Although from that recommendation you may entertain a reasonable hope that your life will be spared, and that you will not now perish miserably on the scaffold, yet you can have no hope that you can escape a long, and perhaps a perpetual, imprisonment for the crime you have committed. Whatever may be the result in that respect, behold the enduring ruin you have brought upon yourself and all connected with you. Upon yourself you have brought either an ignominious death on the gallows, or imprisonment for the best part of your life. Upon your mother and young sisters you have brought irretrievable disgrace, and withdrawn from them the only protector and support they had. All this you owe to your criminal indulgence in the pernicious hahit of carrying concealed weapons and using intoxicating drinks. Had you been perfectly sober, the blood that is now upon your soul *252would never have stained it. Had you been unarmed, the homicide for which you are now answerable, would have been avoided. I do not allude to these things to reproach you. God forbid that I should add aught unnecessarily to the misfortune that now overwhelms you. But I refer to them in order to hold up your example to others, in the fervent hope that they who are about entering upon the career which you thus unhappily finish, may be wise in time, and avoid the practices which have caused your fall. The chief under whom you served for several years, testified to the exciting character of the occupation in which you and he were at times engaged. That occupation was 'reputable enough, and peculiarly distinguished for its disinterested labors and perils for the benefit of others. But it is in an eminent degree exciting, and, to the unregulated mind, in an equal degree dangerous. To such a one there is temptation without and excitement within, and it ought to have admonished you that, beyond all other occupations, it could least afford you indulgence in ardent spirits, or carrying concealed weapons. All similarly occupied as you have been must now be warned by your fate. They behold what ruin has been brought upon you by your inability to withstand the temptations which surrounded you, and they see with what inflexible justice your merited punishment has been meted out to you. And all must be aware that the peace and good order of society demand that mischief shall haunt the violent man. For you the door of repentance is yet open, and it is not too late for you, by humbling yourself in unfeigned sorrow, to lift from your soul the load of, blood which may otherwise weigh it down forever. The sentence of the court is, that on Friday, the twenty-first day of bTovember next, you be hung by the neck until you be dead.' May Heaven have mercy upon you!
The sheriff took his position beside the prisoner, and the reading of the death warrant and the same forms were gone through.
The countenance of the- prisoner brightened up, and' there was a smile of gladness on the face of his sister, when it was heard from the lips of the judge that he might entertain a reasonable hope that his life would be spared.